Citation Nr: 1543214	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  11-08 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran & Susan Duncan

ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to March 1968.  The Board notes that the DD214 included in the evidence of record reflects an active duty discharge date of April 1967.  See DD214.  However, in January 2013 the Personnel Information Exchange System (PIES) verified that the Veteran served on active duty from "04/28/1965 to 03/27/1968."  See January 2013 Request for Information.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The January 2010 rating decision found that new and material evidence had not been received to reopen a claim of entitlement to service connection for bilateral hearing loss, and that the Veteran was not entitled to service connection for his tinnitus.  A notice of disagreement (NOD) was received in May 2010, a statement of the case (SOC) was issued in January 2011, and a VA Form 9 (substantive appeal) was received in March 2011.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in August 2015 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2)  requires that the hearing officer who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the August 2015 hearing, the undersigned VLJ fully explained the issue involved.  See August 2015 Board transcript, p. 2.  Also, the VLJ suggested submission of evidence that had not yet been provided.  Id. at 19.  The Veteran was represented at the hearing by his representative.  A review of the record reveals no assertion, by the Veteran or his representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran and his representative demonstrated actual knowledge of the elements and evidence necessary to substantiate the claim, as evident in the provided testimony.  As such, the VLJ complied with the duties set forth in Bryant and the Board can adjudicate the claim based on the current record.

The issues of entitlement to service connection for bilateral hearing loss (on the merits) and entitlement to service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2008 rating decision denied the claim for entitlement to service connection for bilateral hearing loss.  The Veteran did not complete a substantive appeal to that decision and it is final.

2.  Evidence added to record since the August 2008 rating decision is not cumulative or redundant of evidence already of record, relates to an unestablished fact, and raises a reasonable possibility of substantiating the claim of service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1. The August 2008 rating decision that denied entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2. Evidence received since the August 2008 rating decision is new and material, and the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In light of the Board's favorable action to reopen the Veteran's claim for entitlement to service connection for bilateral hearing loss, the Board finds that no further action is required to comply with the VCAA in regards to the matter concerning the petition to reopen.

II. Whether New and Material Evidence Has Been Received to Reopen a Previously Denied Claim for Entitlement to Service Connection for Bilateral Hearing Loss

The Veteran seeks to reopen his previously denied claim for entitlement to service connection for bilateral hearing loss.


Entitlement to service connection for bilateral hearing loss was first denied in an August 2008 rating decision.  See August 2008 Rating Decision.  By a rating decision in May 2010, the RO implicitly reopened the Veteran's claim of entitlement to service connection for bilateral hearing loss, but denied the underlying issue on the merits.  See July 2010 rating decision.  

Although the RO implicitly determined that new and material evidence had been received sufficient to warrant reopening the Veteran's claim of entitlement to service connection for bilateral hearing loss, the Board must initially determine whether new and material evidence has been submitted regardless of the RO's actions.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  See Kutcherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent); Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

To establish a right to compensation for a present disability, a Veteran must show (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

The RO denied the Veteran's claim of service connection for bilateral hearing loss in an August 2008 rating decision.  That decision was predicated in part on a finding that the Veteran's bilateral hearing loss existed prior to his entry on active duty in April 1965 and was not aggravated during service.  Of record at the time of the August 2008 Board decision was the Veteran's service treatment records and his May 2008 statement in support of the claim.  See August 2008 rating decision.  The August 2008 rating decision represents the last and final disallowance of the claim of service connection for bilateral hearing loss.  See Evans v. Brown, 9 Vet. App 273, 283-85 (1996).  Accordingly, this claim may only be reopened if new and material evidence is submitted. 

The evidence received since the August 2008 rating decision and relevant to reopening the claim includes medical evidence indicating a worsening of his hearing loss disorder, and a relationship between this illness and his military activity.  See January 2004 Advanced Audiology & Hearing Aid Center Audiologic Evaluation ("Hearing case history information reveals noise exposure from gunfire while serving in military...occasional bouts of dizziness or loss of balance...he has continued to notice a decrease in his hearing sensitivity.")

Presuming its credibility, this newly submitted evidence is competent medical evidence that tends to indicate a nexus between the Veteran's current hearing loss and his in-service noise exposure.  As a result, the Board finds that this evidence is new and material, because it is neither cumulative nor redundant, relates to an unestablished fact, and raises the possibility of substantiating the claim.  Accordingly, the claim of service connection for bilateral hearing loss is reopened. 38 C.F.R. § 3.156(a).


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss; to this extent the appeal is granted.


REMAND

The claim for bilateral hearing loss has been reopened.  The Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus.

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Applicable law provides that service connection will be established for a disability resulting from personal injury suffered or disease contracted, or for aggravation of a preexisting injury or disease contracted, in the line of duty in the active military naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units. Thus, the April 1965 examination readings in this case have been converted from ASA units to ISO units.

Audiometric testing measures hearing levels (in decibels) over a range of frequencies (in Hertz ); the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley  v. Brown, 5 Vet. App. 155, 157 (1993) (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schoeder et al. eds., 1988)).

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111  (West 2014); 38 C.F.R. § 3.304(b) (2014); Wagner v. Principi, 370 F.3d 1089, 1090 (Fed. Cir. 2004).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) .

Upon review, the condition of bilateral hearing loss was noted upon the Veteran's entry into active duty service.  See April 1965 Report of Medical Examination.  The audiometric testing in April 1965 demonstrated a few decibel readings outside of the "normal" range of hearing (in excess of 20 decibels) for both of the Veteran's ears.  After conversion, both the right and left ears demonstrated decibel readings of 25 at 500 Hertz and a reading of 35 at 4000 Hertz for the right ear.  Based upon the audiometric results recorded on the date of entry into active duty, some degree of bilateral hearing loss was shown on the Veteran's service entrance examination, and as such the condition was "noted" upon entry.  See Hensley, 5 Vet. App. at 157; 38 C.F.R. § 3.304(b).  Hence, the Veteran's hearing acuity in his right and left ears was not shown to be of sound condition at entry into active duty, and thus the Veteran is not entitled to the presumption of soundness in this case. 38 U.S.C.A. § 1111 (West 2014).

Accordingly, the issue in this case is whether the Veteran's pre-existing bilateral hearing loss was aggravated during active duty service.  This issue turns on whether there has been any measurable worsening of the pre-service condition during service, and then on whether such worsening constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley, 5 Vet. App. at 163.

As discussed above, bilateral hearing loss was noted upon the Veteran's active-duty induction.  See April 1965 Report of Medical Examination.  Specifically, after conversion the audiometric readings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
5
15
35
LEFT
25
15
15
10
10

The Veteran's DD Form 214 reflects that the Veteran served in the United States Army, and received training for "HALO_SCUBA."  See DD214.  Service treatment records specifically note pressure and depth tolerances successfully completed during training.  See March 1967 Altitude Training, Air Compression and Oxygen Tolerance ("Successfully completed 02 tolerance test 60 Feet (27 lbs.) for 30 min...Equalized 50 lbs. pressure").  Upon his leave from active duty, the Veteran's January 1968 discharge examination reflects the following audiometric results:
      



HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
0
N/A
35
LEFT
0
0
5
N/A
15
      
At his August 2015 Board hearing, the Veteran elaborated upon the effects of the HALO and SCUBA training upon his bilateral hearing.  See Board hearing transcript, p. 6-7 ("HALO, high altitude, low opening, fast pressure changes...the same diving, just in the opposite way...you got the pressure going down and you got the pressure going up...have trouble hearing...yeah...you'd have ringing...yeah").  The Board finds the Veteran's accounts of in-service pressure trauma to be consistent with the places, types, and circumstances of his military service.  38 U.S.C.A. § 1154(a) (West 2014).  Thus, the Board accepts the Veteran's lay statements as competent and credible evidence that the Veteran was exposed to inner-ear trauma due to pressure changes while in service.

Post-service, the Veteran was afforded a VA examination in July 2010 for his bilateral hearing and tinnitus.  See July 2010 VA examination.  The audiometry readings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
65
75
80
LEFT
30
40
70
70
75

When these post-service audiometric results are compared to the results recorded at service discharge, the record before the Board tends to indicates that there is objective evidence that shows the Veteran's bilateral hearing loss has increased in severity since service.  See Jensen v. Brown, 19 F.3d 1413, 1417   (Fed. Cir. 1994) ("By conducting both induction and separation examinations, the government is in the best position to have reliable medical evidence about any changes in a preexisting condition.  If it does not, it cannot penalize the veteran in favor whom all doubts are to be resolved").  

The Board notes the July 2010 VA examiner's conclusion that the Veteran's bilateral hearing loss and tinnitus were "less as likely as not" related to his military experience due to the lack of a "significant threshold shift" between the 1965 and 1968 audiometric examinations.  See July 2010 VA examination ("A 5 dB shift may be attributed to testing or equipment").  However, on balance, when such a comparison is considered together with the July 2010 audiometric results, and the Veteran's competent and credible lay testimony of inner-ear pressure exposure, the evidence tends to support a finding that there was a measurable worsening of the Veteran's pre-service bilateral hearing loss during and since service.  The record evidence is sufficient to show that there was an increase in disability during such service, thereby triggering the presumption of aggravation of the Veteran's pre-existing bilateral hearing loss.  See Wagner, 370 F.3d at 1096; Jensen v. Brown, supra.

With the Veteran having established the presumption of aggravation, the Board observes that the July 2010 VA opinion of record does not address the question of whether the increase in disability of the Veteran's pre-existing bilateral hearing loss was due to the natural progress of the disease.  Therefore, a remand is necessary to obtain such an opinion.  In rendering the new opinion, the examiner should consider the Veteran's statements regarding the occurrence of the disorder, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).  The VA may not simply disregard lay evidence because it is unaccompanied by medical evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board also finds that clarification as to the etiology of the Veteran's tinnitus must be accomplished.  As noted above, the Veteran stated that he had begun to experience tinnitus "back in the military."  See Board hearing transcript, p. 21.  However, the July 2010 examiner provided a negative etiology opinion due to "no loss of hearing to associate with tinnitus."  See July 2010 VA examination.  Clarification/further rationale is needed in this regard as the July 2010 VA examiner's opinion about tinnitus was predicated on an absence of hearing loss during military service, a fact directly contradicted by the examiner previously having noted the presence of hearing loss at the Veteran's April 1965 entrance examination.  Moreover, the Board notes that the examiner did not consider the Veteran's lay statements regarding the onset of and continuity of the Veteran's tinnitus.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the VA examiner's opinion regarding the Veteran's tinnitus is of limited probative value.  Therefore, a new opinion should be obtained regarding the occurrence of the disorder, in addition to the Veteran's statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

In addition, the Veteran asserts that he received treatment for his hearing loss and tinnitus from the VA beginning in Baltimore, MD "back in the '90's."  See Board hearing transcript, p. 14.  The Veteran also identified he received treatment for his hearing loss as recently as June 2015 at the Columbia, SC VAMC, where he was prescribed hearing aids.  Id. at 3.  However, the record reflects that the only VA treatment records associated with the file are dated from June 2005 to August 2013.  The VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of pertinent medical records.  Bernard v. Brown, 4 Vet. App. 384   (1993).Therefore, VA treatment records dated from 1990 to the present, from all VAMC facilities including those identified at the Veteran's August 2015 hearing (Myrtle Beach Outpatient Clinic, Charleston and Columbia, SC and Baltimore, MD) should be procured to ensure that all available relevant evidence has been associated with the claims file. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the Veteran's claims file VA treatment records not already on file from VA facilities in Baltimore, Maryland, Myrtle Beach Outpatient Clinic, and the Charleston and Columbia South Carolina VAMC, and/or other VA facility dated from 1990 to the present.

2.  Return the claims file, to include a copy of this remand and any and all newly acquired VA medical records, to the July 2010 VA examiner for an addendum opinion.  If the examiner who drafted the July 2010 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is asked to furnish an opinion with respect to the following questions:

(a) Hearing Loss: 

(i) Is clear and unmistakable evidence that the Veteran's bilateral hearing loss pre-existed his military service?

(ii) If so, is there clear and unmistakable evidence that the pre-existing hearing loss did not undergo an increase in the underlying pathology during service? 

(iii) If there was an increase in the severity of the Veteran's hearing loss, was such increase clearly and unmistakably due to the natural progress of the disease?

(iv) If there is no clear and unmistakable evidence that bilateral hearing loss pre-existed service, then is at least as likely as not that the disorder is directly related to service, including the Veteran's in-service inner-ear pressure exposure and any/all military noise exposure?

In providing the foregoing opinions, the examiner should specifically address the Veteran's 1965 entrance audiometric examination, and the 1968 separation audiometric examination, all of which appear to show some degree of right and/or left ear hearing loss, as well as the Veteran's current audiometric results and their relation to the Veteran's inner-ear pressure exposure experienced during his in-service HALO and SCUBA exercises.

(b) Tinnitus: 

(i) Is it at least as likely as not that tinnitus is the result of the Veteran's military service, to include the reported acoustic trauma sustained therein? 

(ii) If not, is it at least as likely as not that tinnitus was caused or aggravated by bilateral hearing loss?

In providing the foregoing opinions, the examiner should specifically address the Veteran's contentions regarding his in-service noise exposure and his reports of tinnitus since service.  The examiner should also clarify the July 2010 opinion that tinnitus is related to "hearing loss" and the relationship of the Veteran's pre-existing hearing loss, if any, to the Veteran's complaints of ringing in his ears during and following service.

Any opinions expressed must be accompanied by a complete rationale.

3.  After completion of the above, the RO/AMC must readjudicate the claim.  If the issue remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


